Title: Circular Letter to the Justices of the Supreme Court, 30 March 1804 (Abstract)
From: Madison, James
To: Justices of the Supreme Court


30 March 1804, Department of State. “By the direction of the President of the United States I have the honor to transmit to you a copy of an instrument whereby he has allotted the Circuits in consequence of the appointment of the Honble William Johnson to fill the Vacancy on the Bench of the Supreme Court occasioned by the resignation of the Honble Alfred Moore.”
  

   
   RC (MHi: Robert Treat Paine Papers); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM. Letterbook copy headed “(Circular) / To the Judges of the Supreme Court.”



   
   Enclosure not found, but it was doubtless a copy of Jefferson’s 29 Mar. 1804 letter announcing that he had appointed Johnson associate justice in place of the recently resigned Moore, continued the last allotment of the “Chief Justice and associate Justices to the First, Second, Third, Fourth and Fifth circuits respectively,” and allotted the new justice to the Sixth Circuit (DNA: RG 59, DL, vol. 14; 1 p.).


